       Case 9:17-cv-00050-DLC-JCL Document 188 Filed 04/30/19 Page 1 of 1




                     UNITED STATES DISTRICT COURT
                         DISTRICT OF MONTANA
                          MISSOULA DIVISION


 TANYA GERSH,
                                             CV-17-050-M-DLC-JCL
                    Plaintiff,
                                             CLERK’S ENTRY OF DEFAULT
 vs.

 ANDREW ANGLIN,

                    Defendant,

 And

  TIMOTHY C. FOX, in his
  official capacity as Attorney
  General of the State of Montana,

                     Intervenor.



       On April 30, 2019, Default was entered against Defendant Andrew Anglin.
Defendant Andrew Anglin has failed to appear for his deposition noticed for 9:00
a.m. in New York City, New York. and therefore is now in default.
       Pursuant to Rule 55(a) of the Federal Rules of Civil Procedure, DEFAULT
is hereby entered against Defendant Andrew Anglin.
       DATED this 30th day of April, 2019.
                                             TYLER P. GILMAN, Clerk of Court

                                             By: /s/ A. Puhrmann
                                             Deputy Clerk
